ON RESPONDENT'S MOTION TO SET ASIDE DISMISSAL OF APPEAL AND AFFIRMANCE OF JUDGMENT.
This matter is before us on respondent's motion to set aside the order of dismissal of appeal heretofore made, and to affirm the judgment. The facts in this case are identical with the facts in Sellers v. National Fire Insurance Company of Hartford, No. 20183, which has been disposed of at this term, and we will not *Page 938 
again recite the facts or the reasons for holding that the order of dismissal should be set aside and for naught held and that respondent's motion to affirm the judgment should be sustained. For the facts and reasons for the order herein made, we refer to the Sellers case, supra. For the reasons given in such case, the order heretofore made in Vacation, dismissing appellant's appeal, is set aside and for naught held and respondent's motion to affirm the judgment of the Circuit Court of Atchison County be and is hereby sustained. It follows said judgment must be and is affirmed.
All concur.